Citation Nr: 1823575	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a jaw disorder.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran is not represented by a Veterans Service Organization, attorney or agent.


FINDINGS OF FACT

1.  A left knee disability was not manifested in service or for many years thereafter, and there is no probative evidence indicating that such disability may be etiologically related to the Veteran's service.

2.  A right knee disability was not manifested in service or for many years thereafter, and there is no probative evidence indicating that such disability may be etiologically related to the Veteran's service.

3.  Affording the Veteran the benefit of the doubt, her tinnitus is causally related to military service.

4.  The Veteran is not shown to have, or during the pendency of the instant claim to have had a jaw disorder.


CONCLUSIONS OF LAW

1.  Service connection for left knee disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for right knee disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  Service connection for a jaw disorder is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  By correspondence dated in May 2012, VA notified the Veteran of the information needed to substantiate her claims, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.

The Veteran's service treatment records (STRs) and VA treatment records have been secured.  VA examinations for left and right knee disabilities and a jaw disorder were not afforded to the Veteran as there is no evidence that her knee disabilities and jaw disorder may be related to her service.  As such, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McClendon v. Nicholson, 20 Vet. App. 79 (2006)), and examinations to secure medical opinions in these matters are not necessary.

Regarding the claim of entitlement to service connection for tinnitus the Board is granting the benefit sought and there is no further need to discuss VA's efforts to comply with the duties to notify and assist with regard to that claim.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection for certain diseases, including organic diseases of the nervous system, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The United States Court of Appeals for Veterans Claims has held that tinnitus, as an organic disease of the nervous system, is a chronic disease pursuant to 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau, 492 F.3d 1372.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence may or may not be credible, that is, "plausible or capable of being believed."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may consider self-interest, bias, and consistency, among other factors, in evaluating credibility.  See id.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan, 451 F.3d at 1337. 

Although the Board must adhere to guidelines when it evaluates lay evidence, "[t]his is not to say that the Board may not discount lay evidence when such discounting is appropriate.  Rather, the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Id. at 1336-1337.  If the Board finds that competent lay evidence is not credible, then the Board affords that evidence no weight in its decision.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left and Right Knee Disabilities

The Veteran claims that her left and right knee disabilities had their onset in service.  Specifically, in her February 2012 VA application for compensation the Veteran reported that she has painful knees that resulted from performing daily rigorous exercise and the everyday demands of active duty in the Marine Corps.  

Her STRs are negative for complaints, treatment or diagnosis of the knees.  A December 2004 STR shows upon evaluation of the knee the Veteran denied locking, popping or giving way.  In a January 2008 post-deployment health assessment, regarding swollen joints, the Veteran noted she had not seen a health care provider for any such symptoms and was not bothered by such symptoms.  On the April 2009 separation medical history report, the Veteran reported she had no knee trouble (including locking, giving out, pain or ligament injury) or swollen or painful joints.  On the April 2009 separation medical assessment report, she reported she had not suffered from any injury or illness while on active duty for which she did not seek medical care.  There was no mention in the report of knee problems of any sort.

Varied VA treatment and medical records in the claims file do not show the Veteran received treatment for her knees; nor was a knee disability diagnosed.  A January 2015 VA outpatient treatment report notes she reported a history of knee pain and stated she was having "issues" with her left knee.  No further findings or an assessment regarding the knees were shown.

Here, the evidence shows that left and right knee disabilities were not manifested in service.  Service treatment records are negative for any complaints, treatment, diagnosis or other findings regarding left and right knee disabilities during active duty service.  Accordingly, service connection for left and right knee disabilities on the basis that they became manifest in service and persisted is not warranted.  Regarding any assertions the Veteran has made that she has had persistent problems with her knees since service, the Board finds such to be self-serving, contradicted by the evidence of record (or the lack thereof), and not credible.  There is no medical evidence of any post service treatment of the Veteran's knees.  The earliest post service documentation of knee problems is in a January 2015 VA outpatient treatment report (approximately 6 years after service) (the Veteran does not indicate when after service she first sought treatment for knee problems, but merely reported a history of knee pain and stated she was having "issues" with her left knee).  The interval of nearly 6 years without treatment is evidence against a finding of continuity of symptomatology and weighs heavily against the claims.  As arthritis of the knees has not been diagnosed, the chronic disease presumptions of 38 U.S.C. §§ 1112, do not apply.

What remains then is whether, in the absence of manifestation of chronic left and right knee disabilities in service and continuity since, the current claimed left and right knee disabilities are somehow otherwise etiologically related to the Veteran's service.  That is a medical question; and the only evidence of record suggesting current disability of the knees related to service is the Veteran's assertions.  The Veteran's own assertions in these matters are not competent evidence.  She is a layperson, and does not cite to supporting factual data, medical opinion or medical literature.  See Jandreau, 492 F.3d at 1377. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims of service connection for left and right knee disabilities.  Therefore, the benefit-of-the-doubt doctrine does not apply; the appeal in these matters must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.  

Tinnitus

In her February 2012 VA application for compensation the Veteran reported that she currently has tinnitus that resulted from exposure to loud noises while performing duties as an avionics electrical technician in service.

Her DD-214 confirms she served in the Marine Corps and her military occupational specialty (MOS) was aircraft communications/navigations/electrical systems technician.  In a statement contained in her notice of disagreement, the Veteran noted that she worked on the flight line the majority of the time spent in the Marine Corps.  The Veteran's available STRs are silent as to any complaints, treatment or diagnoses of tinnitus.  Although medical notes in November 2007 show she had left ear pain after participating in a "shellback ceremony" where salt water was left in her ear for an extended amount of time; otitis media was diagnosed.  In addition, an April 2009 non-hearing conservation hearing test showed minimal threshold shifts (primarily left ear) by comparison to previous test.

At her August 2012 VA examination, the Veteran reported having recurrent tinnitus since 2010, approximately one year following military service.  VA audiologist, who conducted the examination, noted that VA concedes highly probable military noise exposure due to the Veteran's MOS in avionics maintenance.  VA audiologist opined that the etiology of the Veteran's tinnitus is less likely than not associated with military noise exposure.  The rationale for the opinion was based on the Veteran's report that tinnitus did not have its onset until at least one year following separation from military service.

Because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible with regard to her claim of onset of tinnitus within one year of her discharge from service.  She has attributed tinnitus to noise exposure in service, which has been conceded.  The Board finds that the Veteran's assertion that the onset of tinnitus was approximately one year following service is consistent with the evidence of record that describes the circumstances of her service. 

The Veteran's statements are competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board, when applying the benefit of the doubt doctrine, construes the Veteran's statements in the light most favorable to her, and find her statements to the effect that she began experiencing symptoms of tinnitus within a year of service separation.  The evidence of record demonstrates the Veteran has tinnitus; she was exposed to acoustic trauma in service; and she has experienced tinnitus since within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Consequently, service connection for tinnitus is granted.  38 U.S.C. § 5107(b).

Jaw Disorder

The Veteran claims she currently has a jaw disorder related to active duty service.  Specifically, in her January 2013 notice of disagreement she noted she went to the dentist while in service to have her jaw "checked out" because she had been grinding her teeth and clinching her jaw due to stress.

Her STRs are negative for complaints, treatment or diagnosis of a jaw disorder.  A September 2004 STR shows the Veteran had dental treatment and was treated for her wisdom teeth and root canal.  In a June 2008 pre-deployment health assessment the Veteran noted she had medical or dental problems, but did not specifically identify any such problems.  On the April 2009 separation medical assessment report, she reported she had no dental problems.  Post service VA treatment and medical records in the Veteran's claims file do not show any complaints, treatment or diagnosis for a jaw disorder.  

On review, the Board finds that the record does not show or suggest that the Veteran has a current diagnosis of a jaw disorder.  Her STRs are negative regarding a jaw disorder, and post service VA treatment and medical records are negative for any complaints, treatment or diagnosis for a jaw disorder.  The Board acknowledges the Veteran's statement that she went to the dentist while in service to have her jaw checked out.  The Board notes that the Veteran's STRs, including her in-service dental records, have been associated with her claims file and do not show dental treatment involving the jaw (to include grinding teeth and clinching the jaw).  The evidence does show where dental treatment involved her wisdom teeth and root canal.

The only evidence of record suggesting the existence of a jaw disorder is the Veteran's own statements.  While she is competent to observe she has jaw discomfort, she is not competent to assess whether such discomfort reflects compensable underlying pathology.  That is a medical question beyond the scope of lay observation.  Because the Veteran is a layperson, her opinion is not probative evidence in this matter.  There is no competent evidence of record that the Veteran has a jaw disorder related to her active duty service.  Absent any competent evidence of a current disability for which service connection is sought, there is no valid claim of service connection, and the appeal in this matter must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for left knee disability is denied.

Service connection for right knee disability is denied.

Service connection for tinnitus is granted.

Service connection for a jaw disorder is denied.




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


